                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JAMES EDWARD COLEN,

            Plaintiff,
                                                     Case No. 14-cv-12948

v.                                                   Paul D. Borman
                                                     United States District Judge

ARLENE ROGERS, DEBORAH
ELLENWOOD, KIMBERLY KORTE,                           Elizabeth A. Stafford
and MARY VELARDE,                                    United States Magistrate Judge

          Defendants.
________________________________/

ORDER (1) ADOPTING MAGISTRATE JUDGE ELIZABETH STAFFORD’S
FEBRUARY 5, 2019 REPORT AND RECOMMENDATION TO DISMISS SUA
 SPONTE DEFENDANTS AETNA AND VICTOR KACZMER (ECF NO. 121)
     AND (2) DISMISSING DEFENDANTS AETNA AND KACZMER

      On February 5, 2019, Magistrate Judge Elizabeth A. Stafford issued a Report

and Recommendation to sua sponte dismiss Defendants Aetna and Victor Kaczmer

for failure to prosecute. (ECF No. 121, Report and Recommendation.) The Court

having reviewed the Report and Recommendation, and there being no timely

objections filed with the Court under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R.

72.1(d), ADOPTS the Report and Recommendation and DISMISSES Defendants

Aetna and Victor Kaczmer for failure to prosecute.
                                        1
IT IS SO ORDERED.



                       s/Paul D. Borman
                       PAUL D. BORMAN
                       UNITED STATES DISTRICT JUDGE

Dated: March 1, 2019




                        2
